2013 55684
                                                                                                  SEP 25 2015
                                                                                               CHRISTOPMPn ,,
Rita Lemons                                                 ()               In The United gta^e
    VS.                                                     ()               District Court 15lsl
Joe Payton Lee etal.                                        ()               Harris County, Texas

                             AfrlDMXi of TJAri^k'to
    I swear under penalty of the law to the following facts presented in this application to proceed
    without payment. I Rita Lemons is currently unable to pay the cost of court. I am the
    Appellec/Movant. I verify that the statements made in this Affidavit are true and correct.

    I am a dedicated Mead of Household parent with 9 grandbabies. My income currently is zero (0).
    1have a checking account which has SI .59 and is in dangerof being closed. I have no savings
    account. I have no property. I currently reside at my deceased dad*s address and I am awaiting
    the probating of his estate. I am behind in the Mortgage payments, the last payment of $8,300.00,
    I paid it in March 2013. I currently receive $99.00 in food stamp benefits.

    The expenses arc lights, water Last payment on the lights was $116.00 and the current bill is
    soon due. We have a major water leak and the water bill is outstanding and it is $1,300.00. I
    struggle to pay these expenses.

    I currently am not able to pay court cost fees because I have no income. I certify that the
    statements herein this Affidavit are true and correct. Please grant my application to proceed as an
    Indigent Litigant. I am over the age 18 and I am competent to make this Affidavit based on my
    personal knowledge.

                                        CERTIFICATE OF SERVICE

    I certify that a correct copy has been forwarded to the Defendant Joe Lee at 3633 Dubois St. Houston,
    Texas 77051, Joyce Hickman Lee at FMC Cardwell Federal Medical Center Building register 88369-079
    P.O. Box 27137 Forth Worth, Texas 76127, telephone (817) 742 4000 fax: (817) 782-4875 John C
    Broudreaux at 2110 Northshore Dr. Kingwood, Texas 77339, attorney Andrew Payne 7100 Regency
    Square Ste. 250 Houston, Texas 77036, Brian Quinterro via facsimile and or certified return receipt and
    Precinct 7 at 5290. Griggs Houston, Texas 77021

                                      NOTARY ACKNOWLEDGMENT

    Signed this ^H^V day of Qep4e rphe r                2015.
    Signature: <7Y u/uJ2(j> ( ' o-A*K>

    Subscribed and sworn to before me on this ^T4 \-             day of o?/Q"W«.-\l->e^       2015, by
       QggjJQgtf ^-\3            as AFFIANT/WITNESS.
c
NOTARY PUBLIC, S'fATE OF TEXAS                                   **$Psfo            LUCILLE CASH
                                               i£                Wb-A_«* Notary PuDlic. Stale ol Texas
My commission expires:        IQ    I 13   /                     \";-.,Ai./»=   My Commission Expires
                                                                   H&3P           October 13.2018




Respectfully Submitted.



Rita Lemons.

16215 Diamond Ridge Dr.

Houston. Texas 77053

(832) 705-6898

•lireliconsult^/ivahoo.com

                                   NOTARY ACKNOWLEDGMENT

Signed this          ay of.                    ,2015.
Signature:_

Subscribed and sworn to before me>dn this               day of                        _. 2015, by
                                     FFIANT/WITNESS.



NOTARY PUBLIC, ST
My commission expire